Citation Nr: 1724110	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1963 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Pittsburg, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in January 2014 and August 2016 for further development.  Although the Board regrets the additional delay, after review of the record, further development is required to adjudicate the Veteran's claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was afforded a VA examination pursuant to the August 2016 remand directive.  The VA examiner was to review the claims file, examine the Veteran and provide any necessary objective testing.  Thereafter the examiner was to provide an opinion as to whether or not the Veteran had a diagnosis of PTSD or other mental impairment pursuant to the DSM-IV criteria. 

A VA examination was conducted in January 2017.  The Board finds that the January 2017 VA examination is inadequate for rating purposes.  The examiner found that the Veteran did not have a verified stressor for the purposes of determining a diagnosis of PTSD.  The Veteran's stressor was in fact conceded in the May 2010 statement of the case (SOC).  The Veteran should be evaluated for an acquired psychiatric disorder to include PTSD based upon the stressor conceded in the May 2010 SOC, the evidence in the record (including buddy statements), and the Veteran being awarded the Combat Infantry Badge (CIB).  It did not appear that the VA examiner reviewed the entire file and instead relied on inadequate or incomplete factual findings.

Accordingly, the Board finds that the Veteran should be afforded a new VA psychiatric examination that takes into consideration the Veteran's conceded stressor as well as all evidence in the claim file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain updated VA treatment records.

2.  Thereafter, the Veteran should be afforded an appropriate examination in order to determine the etiology of his acquired psychiatric disorder, to include PTSD pursuant to the DSM-IV, by an appropriate clinician.  The entire claims file should be made available to and be reviewed by the examiner.

The examiner is to consider the conceded verified stressor in the May 2010 SOC and that the Veteran received the CIB.

The examiner must provide all current diagnosis for the Veteran's psychiatric disability, to include an evaluation of whether or not the Veteran has PTSD.

If a disability manifest by PTSD is diagnosed, the clinician shall provide an opinion as to whether such is at least as likely as not (i.e. 50 percent probability or greater) due to or aggravated by the Veteran's period of active service, to include the conceded stressor.  In doing so, the clinician should fully explain why the stressors are considered sufficient under DSM-IV.

If a psychiatric disability other than PTSD is diagnosed, the clinician shall provide an opinion as to whether such diagnosis is at least as likely as not (i.e. 50 percent probability or greater) due to or aggravated by the Veteran's period of active service.

A complete rationale for all opinions must be provided.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim remaining on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the opportunity to respond. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).




